Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Oduah D. Osaro, M.D.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-14-805

Decision No. CR4357

Date: October 23, 2015

DECISION

Wisconsin Physicians Service Insurance Corporation (WPS), an administrative contractor
acting on behalf of the Centers for Medicare & Medicaid Services (CMS), revoked the
Medicare enrollment and billing privileges of Petitioner, Oduah D. Osaro, M.D., based on
Petitioner’s termination from the lowa Medicaid program by the Iowa Department of
Human Services pursuant to 42 C.F.R. § 424.535(a)(12). Petitioner appealed a
reconsidered determination, and I affirm CMS’s revocation of Petitioner’s Medicare
enrollment and billing privileges. There is no dispute that Petitioner was terminated from
Iowa’s Medicaid program, and he did not appeal that termination action.

I. Background and Procedural History

Petitioner is a physician licensed to practice medicine in Iowa. P. Ex. 1 §.1. Ina notice
letter dated February 28, 2013, the Iowa Medicaid program terminated Petitioner’s
participation, effective March 30, 2013, because Petitioner allegedly required a Medicaid
recipient to pay him cash in exchange for an office visit in which Petitioner prescribed
controlled substances. In addition, Petitioner allegedly charged that patient an amount in
excess of the amount Medicaid would reimburse for the office visit. CMS Ex. 1. The
letter explained that the termination was grounded upon several sections of the lowa
Administrative Code, each of which the state explained was an independently sufficient
ground for termination. The letter notified Petitioner of his appeal rights and how to file
an appeal. CMS Ex. 1.

On October 2, 2013, WPS notified Petitioner that it was revoking his Medicare
enrollment and billing privileges, effective November 2, 2013 because of his termination
from the Iowa Medicaid program and because he had exhausted all appeal rights. CMS
Ex. 2. WPS imposed a reenrollment bar of one year. CMS Ex. 2.

Petitioner requested a reconsidered determination and filed a corrective action plan.
CMS denied Petitioner’s corrective action plan but did not issue a reconsidered
determination. CMS Ex. 4 at 1. On November 19, 2013, Petitioner re-submitted his
request for reconsideration. CMS Ex. 3, 5. On January 22, 2014, a hearing officer
upheld Petitioner’s revocation in a reconsidered determination and continued to cite his
Medicaid termination as the Medicare revocation basis. CMS Ex. 6.

Petitioner timely requested a hearing on February 20, 2014 to appeal the reconsidered
determination. The case was assigned to me for hearing and decision on March 24,
2014, and I issued an Acknowledgment and Pre-hearing Order (Order) on that date. In
the Order, I set dates for the parties to exchange evidence and arguments. I informed the
parties that I would only schedule a hearing if a party filed written direct testimony for a
witness, and the opposing party requested to cross-examine the witness. Order § 10. I
granted five joint motions for continuances as Petitioner tried to reenroll in Medicaid
with no success.

On July 21, 2015, CMS filed a motion for summary judgment and pre-hearing brief
(CMS Br.), along with 6 exhibits (CMS Exs. 1-6). CMS did not list any witnesses.
Petitioner did not object to CMS’s exhibits. I admit CMS Exs. 1-6. On August 31, 2015,
Petitioner filed a pre-hearing brief and opposed CMS’s motion for summary judgment
(P. Br.), along with two exhibits (P. Exs. 1-2). Petitioner listed himself as a witness and
provided a sworn written statement. P. Ex. 1. CMS neither requested to cross-examine
Petitioner nor objected to Petitioner’s exhibits. I admit P. Exs. 1-2.

I do not find it necessary to convene an in-person hearing here because neither Petitioner
nor CMS sought to cross-examine any witness. Order § 11; See Marcus Singel, D.P.M.,
DAB No. 2609, at 5-6 (2014). Accordingly, I issue this decision based on the full merits
of the written record and find it unnecessary to rule on summary judgment. Order §§ 10,
11.
IIL. Analysis

A. Issue

Whether CMS had a legal basis to revoke Petitioner’s Medicare enrollment and billing
privileges because the lowa Medicaid program terminated his Medicaid enrollment and
Petitioner exhausted his termination appeals.

B. Findings of Fact and Conclusions of Law

I. Effective March 30, 2013, the Iowa Medicaid program terminated
Petitioner from participation in the Iowa Medicaid program.

On February 28, 2013, it is undisputed that the lowa Medicaid program issued a letter
informing Petitioner that he was being terminated from the Iowa Medicaid program
because an investigation showed that Petitioner required a Medicaid patient to pay
Petitioner cash in exchange for an office visit in which Petitioner subscribed the patient a
controlled substance. The amount Petitioner charged for the office visit was in excess of
the amount Medicaid would reimburse for a visit. The termination was grounded upon
several sections of the lowa Administrative Code and became effective on March 30,
2013, 30 days after the date of notification. The termination letter notified Petitioner of
his right to file an appeal. CMS Ex. 1.

2. CMS had a legal basis for revoking Petitioner’s Medicare billing
privileges under 42 C.F.R. § 424.535(a)(12) because the Iowa
Medicaid program terminated Petitioner from the Medicaid program,
and Petitioner has no pending appeal of the termination proceeding.

Petitioner is a physician and, therefore, a supplier for purposes of the Medicare program.
See 42 C.F.R. §§ 400.202, 410.20(b)(1). CMS may revoke the Medicare billing
privileges of a supplier for any of the reasons stated in 42 C.F.R. § 424.535. Based on
the Iowa Medicaid termination, CMS revoked Petitioner’s Medicare billing privileges
under 42 C.F.R. § 424.535(a)(12). That regulation directs that CMS may revoke billing
privileges if:

(i) Medicaid billing privileges are terminated or revoked by a State Medicaid
Agency.

(ii) Medicare may not terminate unless and until a provider or supplier has
exhausted all applicable appeal rights.

Petitioner was terminated by the lowa Department of Human Services, a state Medicaid
agency. The February 28, 2013 termination letter specifically stated that Petitioner had
the right to an appeal. CMS Ex. | at 2. Petitioner then appealed the Iowa Medicaid
termination on March 27, 2013. P. Ex. 1 § 10. As part of his appeal, he participated in a
telephone hearing on May 8, 2013. P. Ex. 1 22. Petitioner states he received the
Administrative Law Judge’s (ALJ’s) decision, dated May 23, 2013, via regular mail. P.
Ex. 1 §§ 37, 38. Petitioner states that his office was closed May 25, 26, 27, 29, and June
1, 2013, and he believes that he ultimately received the ALJ’s decision on June 3 or 4,
2013. P. Ex. 1 938. He also testifies about receiving a letter, postmarked June 4, 2013
via regular mail, stating that the ALJ’s decision was final. P. Ex. 1 § 39. Petitioner
claims that he was not informed that the ALJ’s decision was final in time to file an appeal
of the ALJ’s decision to uphold his Medicaid termination. P. Ex. 1 441. Petitioner does
not state that he attempted to further appeal his Medicaid termination, and Petitioner did
not propose as an exhibit the ALJ decision nor the other letter declaring the proceedings
final.

CMS’s October 2, 2013 letter revoking Petitioner’s Medicare enrollment and billing
privileges states that Petitioner has exhausted all appeal rights related to the Medicaid
termination. CMS Ex. 2. Petitioner does not dispute that he has exhausted his appeal
rights concerning the Medicaid termination although, as evidenced by his frequent
requests for extended continuances of this Medicare revocation proceeding, he has
unsuccessfully attempted to re-enroll in the lowa Medicaid program.

Petitioner implies that he was not given notice in a timely manner to allow him to appeal
his Medicaid termination at the state agency level. However, I am not aware of any
pending legal challenge regarding that issue, and it is not an issue I can now decide in this
forum. Petitioner also argues his lowa Medicaid termination was a result of a flawed
process and seeks to justify his actions, that were a basis for lowa’s termination, as a
“patient’s right to request that the claim for [Petitioner’s] services not be submitted to a
third party payor due to the sensitive nature of the treatment being provided.” P. Br. at 3.
I also do not have authority to consider challenges to the Medicaid termination decision,
which is now final. A Medicare enrollment revocation under section 424.535(a)(12) is
derivative to the termination action of a state Medicaid agency, and I am aware of no

authority that allows me to relitigate the merits or procedures involved in the underlying
termination decision.

Petitioner also argues that I may review the discretionary act of CMS to revoke
Petitioner’s billing privileges. P. Br. at 2. However, although CMS has discretion to
revoke a supplier’s billing privileges, I am unable to review that exercise of discretion.
See, e.g., Latantia Bussell, M.D., DAB No. 2196, at 13 (2008) (“the right to review of
CMS’s determination by an ALJ serves to determine whether CMS had the authority to
revoke . . . not to substitute the ALJ’s discretion about whether to revoke.”).

Finally, Petitioner claims there is a shortage of primary care physicians in his area and the
termination leaves Medicare beneficiaries with a lack of access to necessary services.
Although this is unfortunate, if true, a shortage of physicians is not a legal basis upon
which I may reverse Petitioner’s Medicare revocation.

III. Conclusion

I affirm CMS’s determinations to revoke Petitioner’s Medicare enrollment and billing
privileges and the associated one-year reenrollment bar pursuant to 42 C.F.R.

§ 424.535(a)(12) because Petitioner was terminated from the lowa Medicaid program and
has exhausted his appeals of that termination action.

/s/
Joseph Grow
Administrative Law Judge

